Case 1:19-cv-00117-SPW Document 21 Filed 06/19/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
STEVEN SMITH,
V 19-117-BLG-SPW
Plaintiff, c G-S
VS. ORDER DENYING
MOTION TO DISMI
RICHARD MAURICE HAMBRO, OTION TO DISMISS
RICHARD D. HAMBRO, and
JOHN DOES 1-10,
Defendants.

 

 

Before the Court is the Defendant, Richard Marice Hambro’s, motion to
dismiss for insufficient service of process. (Doc. 6.) The Plaintiff, Steven Smith,
filed a response, (Doc. 12), and the Defendant filed a reply, (Doc. 13). For the
following reasons, the Court denies the motion and extends the period for service.

I. Background

On October 26, 2016, the parties were involved in a motor vehicle accident.
(Doc. 16 at 2.) In July 2017, Progressive Insurance (the Defendant’s insurer)
assigned the insurance claim to its employee, Michael Howard. (Doc. 13-1 at 1-2.)
Mr. Howard learned that Attorney William Gilbert represented Smith, and Mr.

Howard contacted him. (/d. at 2.) Between July 2017 and November 2019, Mr.
Case 1:19-cv-00117-SPW Document 21 Filed 06/19/20 Page 2 of 10

Howard reached out to Mr. Gilbert several times regarding the claim. Mr. Gilbert
responded twice. (/d.)

Mr. Gilbert filed the complaint in this case on October 25, 2019. (Doc. 1.)
The statute of limitations would have expired the next day. See Mont. Code Ann.
§ 27-2-204. Mr. Gilbert then had 90 days—until January 23, 2020—to serve the
Defendant. Fed. R. Civ. P. 4(m).

On November 1, 2019, Mr. Howard asked Mr. Gilbert about the status of the
case. Mr. Gilbert said he filed a complaint, and Mr. Howard requested a courtesy
copy. Mr. Howard also asked Mr. Gilbert to withhold service until he could evaluate
the claim. (Doc. 12-1 at 2; Doc. 13-1 at 2-3.) On December 5, 2019, Mr. Gilbert
emailed Mr. Howard a copy of the complaint along with a summary of funds paid
by the Saskatchewan Workers Compensation Board. Mr. Howard thanked Mr.
Gilbert for the information and requested medical bills and records, stating that upon
their receipt, he could evaluate Smith’s claim and send a settlement offer. (Doc. 12-
1 at 2, Exhibit A; Doc. 13-1 at 3.)

Mr. Gilbert did not send the medical records until January 28, 2020, after the
deadline for serving the complaint had passed. (Doc. 12-1 at 3, Exhibit B.) From
February 13, 2020 until February 24, 2020, Mr. Howard and Mr. Gilbert discussed
settlement. (Doc. 13-1 at 3-4.) On February 19, 2020, Mr. Howard sent Mr. Gilbert

a check for $100,000 on Progressive Insurance’s behalf, though the two agreed the
Case 1:19-cv-00117-SPW Document 21 Filed 06/19/20 Page 3 of 10

payment did not represent a release from liability. (/d.) The check cleared the bank
on February 25, 2020. (Id. at 4.) Mr. Gilbert had the complaint served on March
11, 2020. (Doc. 3; Doc. 4.)

II. Discussion

The Defendant now moves to dismiss the action for insufficient service of
process because service occurred 48 days after the 90-day deadline under Rule 4(m).
(Doc. 6; Doc. 7.) Smith argues there is good cause for the failure. (Doc. 12 at 5-6.)
In the alternative, he asks the Court to exercise its discretion and grant him an
extension. (/d. at 7-8.)

Rule 4(m) states,

If a defendant is not served within 90 days after the complaint is filed,

the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that

service be made within a specified time. But if the plaintiff shows good

cause for the failure, the court must extend the time for service for an

appropriate period.
Thus, courts must grant an extension when a plaintiff shows good cause for the
delay. Rule 4(m) also authorizes courts to grant an extension at their discretion even
if the plaintiff cannot show good cause. Fed. R. Civ. P. 4, Advisory Committee
Notes, 1993 Amendment; Efaw v. Williams, 473 F.3d 1038, 1040 (9th Cir. 2007).

a. Smith fails to show good cause.

“At a minimum, ‘good cause’ means excusable neglect.” Boudette v.

Barnette, 923 F.2d 754, 756 (9th Cir. 1991). In addition to excusable neglect, the
3
Case 1:19-cv-00117-SPW Document 21 Filed 06/19/20 Page 4 of 10

Ninth Circuit states a plaintiff may also have to demonstrate the following to show
good cause: “(a) the party to be served received actual notice of the lawsuit; (b) the
defendant would suffer no prejudice; and (c) the plaintiff would be severely
prejudiced if his complaint were dismissed.” In re Sheehan, 253 F.3d 507, 512 (9th
Cir. 2001). The circuit has also considered whether “there is a justifiable excuse for
a failure to serve properly.” Hart v. U.S., 817 F.2d 78, 80 (9th Cir. 1987). And still
other courts consider the plaintiffs diligence in attempting timely service. E.g.
Attkisson v. Holder, 925 F.3d 606, 627 (4th Cir. 2019); Cardenas v. City of Chicago,
646 F.3d 1001, 1007 (7th Cir. 2011); McCurdy v. Am. Bd. of Plastic Surgery, 157
F.3d 191, 196-97 (3d Cir. 1998); Jewell v. BestBus Co., 319 F. Supp. 3d 323, 325
(D.D.C. 2018).

Smith can demonstrate several factors, but he fails to ultimately show good
cause. First, the Defendant, through Mr. Howard, received actual notice of the
lawsuit less than a week after Smith filed it. (Doc. 13-1 at 2.) Mr. Gilbert later sent
Mr. Howard an electronic copy of the complaint itself—well in advance of the
90-day service deadline. (Doc. 13-1 at 3.) While Smith still needed to serve the
Defendant a summons, see Rule 4(c), the Defendant knew precisely what allegations
he would need to answer and defend against. Effectively, Smith accomplished one

of the primary purposes of service of process.
Case 1:19-cv-00117-SPW Document 21 Filed 06/19/20 Page 5 of 10

Second, the only prejudice the Defendant alleges is the fact that this claim has
been hanging over his head for over three years and the expense and inconvenience
of the litigation itself should the Court allow it to move forward. (Doc. 13 at 10-
11.) “Prejudice requires greater harm than simply that relief would delay resolution
of the case.” Lemoge v. U.S., 587 F.3d 1188, 1196 (9th Cir. 2009). Courts instead
evaluate other consequences from the delay, such as the impact on witnesses’
availability and memory, see Efaw v. Williams, 473 F.3d 1038, 104 1 (9th Cir. 2007),
or whether granting an extension would require the Court to reset schedules and
deadlines for in-progress litigation, see Trueman v. Johnson, 2011 WL 6721327, at
*7 (D. Ariz. Dec. 21, 2011). Neither of those are at issue here. The service delay
was 48 days, and the litigation is in its infancy. The Defendant would not be
prejudiced by an extension.

Third, dismissing the complaint for insufficient service of process would
severely prejudice Smith. “Relief may be justified, for example, if the applicable
statute of limitations would bar the refiled action ... .” Rule 4, Advisory Committee
Notes, 1993 Amendment; see Lemoge, 587 F.3d at 1195 (describing how, if the
district court did not grant relief, “the Lemoges would endure the ultimate prejudice
of being forever barred from pursuing their claims”). The statute of limitations

would bar Smith from refiling his claim. See Mont. Code Ann. § 27—2-204.
Case 1:19-cv-00117-SPW Document 21 Filed 06/19/20 Page 6 of 10

However, although these factors weigh in favor of finding good cause (and
assuming arguendo that there is excusable neglect), the Court nevertheless finds
good cause does not exist. Foremost, Mr. Gilbert provides no justifiable excuse for
his failure to timely serve the Defendant. He states he delayed service at Mr.
Howard’s request to engage in settlement negotiations. Mr. Howard did request a
delay of service. (Doc. 13-1 at 2-3.) However, Mr. Gilbert did little to actually
engage in negotiations. Over the 90-day period, he spoke with the Defendant’s
insurer only twice: on November 1, 2019, when he confirmed he had filed the
complaint; and on December 5, 2019, when he emailed a copy of the complaint along
with workers’ compensation information. (/d.) After receiving the complaint, Mr.
Howard requested medical bills and records. But Mr. Gilbert did not respond or
make any further effort to negotiate until after the 90-day deadline passed.

Similarly, these actions show a lack of diligence. In his affidavit, Mr. Howard
outlined all the communications he had with Mr. Gilbert from July 2017 to February
2020. (Doc. 13-1.) Mr. Gilbert rarely responded to phone calls, emails, or letters.
Attorneys certainly have busy schedules, but the pattern of conduct leading up to the
complaint and eventual service can only be described as a lack of diligence in
pursuing the claim and settlement. And critically, Mr. Gilbert gives no justification
for delaying negotiations after filing the complaint, or for that matter, failing to seek

an extension of time before the deadline lapsed. See Attkisson, 925 F.3d at 627.
Case 1:19-cv-00117-SPW Document 21 Filed 06/19/20 Page 7 of 10

Accordingly, the Court finds Smith has failed to show good cause for his failure to
timely serve the Defendant.

b. The Court will nevertheless exercise its broad discretion and grant an
extension.

“District courts have broad discretion to extend time for service under Rule
4(m).” Efaw, 473 F.3d at 1041; see Henderson v. United States, 517 U.S. 654, 661
(1996) (stating that Rule 4’s period for service “operates not as an outer limit subject
to reduction, but as an irreducible allowance.”). However, the discretion is not
limitless, and courts must provide justification for their decisions. Efaw, 473 F.3d
at 1041. Factors courts may consider include “a statute of limitations bar, prejudice
to the defendant, actual notice of a lawsuit, and eventual service.” Jd. (quoting
Troxell v. Fedders of N. Am., Inc., 160 F.3d 381, 383 (7th Cir. 1998)); see Cardenas
v. City of Chicago, 646 F.3d 1001, 1006 (7th Cir. 2011); Kurka v. Iowa County,
Iowa, 628 F.3d 953, 959 (8th Cir. 2010).

The Defendant argues Smith must show excusable neglect before the Court
may exercise its discretion and “there is simply no ‘neglect’ to assess,” primarily
because the Defendant argues Smith’s delay was intentional. (Doc. 13-1 at 10.)
However, even if much of Smith’s delay was intentional, there can be no doubt that
a failure to meet a deadline is neglect. Furthermore, an excusable neglect analysis

and a Rule 4(m) analysis on whether to grant an extension for service share many
Case 1:19-cv-00117-SPW Document 21 Filed 06/19/20 Page 8 of 10

factors, and both encourage courts to look to the totality of the circumstances.!
Compare, e.g., Lemoge, 587 F.3d at 1191-98 (analyzing the excusable neglect
requirement in the context of Rule 60(b)(1) and holding courts must consider “at
least four factors: (1) the danger of prejudice to the opposing party; (2) the length of
the delay and its potential impact on the proceedings; (3) the reason for the delay;
and (4) whether the movant acted in good faith” (internal quotations and citations
omitted); In re Sheehan, 253 F.3d at 511—14 (using the same factors and holding a

bankruptcy court may extend the service period by a showing of excusable neglect

 

' At least one circuit has declined to require a showing of excusable neglect before exercising
discretion under Rule 4(m). In U.S. v. McLaughlin, 470 F.3d 698, 700 (7th Cir. 2006) the Seventh
Circuit observed, “Some courts think that when as in this case an extension is sought after the
[90]-day deadline has passed, the plaintiff must show excusable neglect, as that is the standard laid
down by Rule 6(b)(2) for motions made after the expiration of the specified period for making the
motion. We disagree.” (Internal quotations and citations omitted.) The circuit continued, “The
difference in standards may be accidental, or may reflect the fact that ignoring litigation deadlines
delays the finality of litigation, whereas missing service deadlines merely postpones the
commencement of litigation. Whatever the explanation, the difference is plain enough.” Id.

In Efaw and earlier cases analyzing Rule 4(m), the Ninth Circuit did not refer to a requirement
of showing excusable neglect. Efaw, 473 F.3d at 1041; see United States v. 2,164 Watches, More
or Less Bearing a Registered Trademark of Guess?, Inc., 366 F.3d 767, 772 (9th Cir. 2004); In re
Sheehan, 253 F.3d at 511-14. However, since Lemoge, the circuit now states a district court may
extend the time for service “upon a showing of excusable neglect.” Lemoge, 587 F.3d at 1198;
see Crowley v. Bannister, 734 F.3d 967 (9th Cir. 2013). It is unclear whether Lemoge marked an
intentional departure from Efaw. Lemoge primarily analyzed excusable neglect in the context of
Rule 60(b)(1)—telief from a final judgment. Moreover, the circuit cited In re Sheehan when it
stated, under Rule 4(m), a district court “may extend time for service upon a showing of excusable
neglect.” Lemoge, 587 F.3d at 1198. However, Jn re Sheehan did not state excusable neglect is a
requirement before a Court may exercise its discretion to grant additional time under Rule 4(m).
In re Sheehan, 253 F.3d at 512-14. Instead, it distinguished the requirements for an extension
under Rule 4(m) and Federal Rule of Bankruptcy Procedure Rule 9006(b): “Accordingly, if good
cause is shown, a court shall extend the service period under Rule 4. If good cause is not shown,
the court has the discretion to extend the time period. In addition, the court may extend the time
limit upon a showing of excusable neglect under 9006(b).” Jd. at 514. Regardless of the standard,
the Court would reach the same conclusion here.

8
Case 1:19-cv-00117-SPW Document 21 Filed 06/19/20 Page 9 of 10

under Fed. R. Bankr. P. 9006(b)) with, e.g., Efaw, 473 F.3d at 1041 (holding a court
may exercise its discretion to grant an extension under Rule 4(m) by considering
factors “like a statute of limitations bar, prejudice to the defendant, actual notice of
a lawsuit, and eventual service”).

The Court would reach the same conclusion under either analysis from
Lemoge and Efaw. While the Defendant is correct that Smith’s dilatory conduct
weighs heavily against granting an extension, the remaining considerations convince
the Court that an extension is still the most equitable outcome.

The Court first addresses the Lemoge factors. As explained above, Mr. Gilbert
did not diligently communicate or negotiate with Mr. Howard despite repeated
attempts by Mr. Howard to contact him. There is not a justifiable reason for the
delay in service or persuasive evidence Mr. Gilbert acted in good faith. However,
the danger of prejudice is severe given the statute of limitations, and the length of
the delay was relatively short (48 days). Therefore, excusable neglect exists such
that granting an extension for service is equitable.

Next, the Efaw factors. The Court has already addressed three: the statute of
limitations would bar Smith from refiling, there is little prejudice to the Defendant
from the short delay, and the Defendant had actual notice of the lawsuit (and a copy
of the complaint itself) in advance of the 90-day deadline. This is unlike Efaw, where

the length of delay—seven years—was extraordinary, and there was no evidence the
Case 1:19-cv-00117-SPW Document 21 Filed 06/19/20 Page 10 of 10

defendant otherwise knew about the action. See Efaw, 473 F.3d at 1041. Further,
because the Defendant was eventually served on March 11, 2020, Smith also meets
the fourth factor.

II. Conclusion

There is no good cause requiring the Court to extend the time for service under
Rule 4(m). Nevertheless, under the totality of the circumstances, an extension is the
most equitable result, and the Court will exercise its discretion to grant one.

Accordingly,

IT IS HEREBY ORDERED that the Defendant’s Motion to Dismiss (Doc.
6) is DENIED. The Court extends the time for service and accepts Smith’s eventual

service as timely.

The Clerk of Court shall notify counsel of this Order.

YA
DATED this /7 day of June, 2020.

SUSAN P. WATTERS
United States District Judge

10
